Citation Nr: 0605802	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left wrist avascular necrosis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right wrist avascular necrosis, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

The veteran served on active duty from May 1999 to August 
2003.

In a July 2003 rating decision, the RO granted service 
connection for left and right wrist avascular necrosis, and 
assigned separate 10 percent ratings therefor.  The veteran 
thereafter indicated disagreement with the award of those 
ratings and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal (VA 
Form 9) in February 2005.


FINDINGS OF FACT

1.  Left wrist avascular necrosis is manifested primarily by 
pain on motion; left wrist ankylosis is not shown.

2.  Right wrist avascular necrosis is manifested primarily by 
pain on motion; right wrist ankylosis is not shown.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
or left wrist avascular necrosis so as to render impractical 
the application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected left wrist avascular necrosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5215 (2005).

2.  The criteria for an increased disability rating for 
service-connected right wrist avascular necrosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5215 (2005).

3.  Referral of the veteran's service-connected left or right 
wrist avascular necrosis for consideration on an 
extraschedular basis are not met.  38 C.F.R. 3.321(b)(1) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
service-connected left and right wrist disorders, 
characterized as avascular necrosis.  He specifically alleges 
that he experiences stiffness, pain, tenderness, and numbness 
in his wrists.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
rating action issued in September 2003, and by the January 
2005 statement of the case.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in May 
2005.  This letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
was responsible for obtaining relevant records from any 
federal agency, to include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not held by a federal agency, which could include records 
from state or local governments, private doctors and 
hospitals, or current or former employers.  

The veteran was specifically advised in this letter that, 
"[if] you have additional information that you would like us 
to consider, please notify us of this fact on the enclosed, 
blank VA Form 21-4138, 'Statement in Support of Claim.'  Use 
this form to give us the name and location of any VA or 
military facility where you received medical care and the 
approximate dates of the care, [and] to tell us about any 
other records that may exist to support your claim...."  
(Emphasis deleted.)  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board notes that, with regard to the timing requirements 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, the veteran's claim was 
considered by the RO in September 2003, when the claim was 
granted, and in January 2005, prior to issuance of the VCAA 
letter in May 2005.  However, the Court recently held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that any 
timing errors do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it.  
The veteran has not indicated any concerns with respect to 
the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes the 
reports of VA examinations conducted in June 2003 and January 
2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
case has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran was offered, 
and declined, the opportunity to present testimony at a 
hearing at the RO and/or before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].



Specific schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of 
wrist motion, for both major and minor hands, is rated as 10 
percent disabling, for both palmar flexion limited in line 
with the forearm, and for dorsiflexion less than 15 degrees.  

Analysis 

The veteran seeks increased disability rating for his 
bilateral wrist disabilities, denominated as avascular 
necrosis.  These disabilities have been rated by analogy to 
limitation of motion of the wrist under Diagnostic Code 5215.  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral wrist disabilities, characterized as 
avascular necrosis, are currently rated by the RO under 
Diagnostic Code 5215 [limitation of wrist motion].  As 
indicated above, this diagnostic code is for application when 
evaluating the severity of limitation of motion of the wrist, 
and is accordingly appropriate in the current circumstances, 
where the veteran is seeking increased compensation for a 
disability manifested by impairment of wrist movement.  

Diagnostic Code 5214 [ankylosis of wrist] is the only other 
diagnostic standard with application for impairment of wrist 
movement.  However, the medical records do not show that 
either of the veteran's wrists is ankylosed.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].   

The report of a January 2005 VA examination shows that was 
able to flex each wrist to 80 degrees, extend to 65 degrees, 
ulnar deviate to 45 degrees and radial deviate to 20 degrees.  
On VA examination in June 2003, there was right wrist 
dorsiflexion from 0 (zero) to 70 degrees, palmar flexion from 
0 (zero) degrees 
to 70 degrees, ulnar deviation of 24 degrees, and radial 
deviation of 18 degrees.  In addition, there was left wrist 
dorsiflexion from 0 (zero) to 80 degrees, palmar flexion form 
0 (zero) degrees to 70 degrees, ulnar deviation from 0 (zero) 
to 48 degrees, and radial deviation from 0 (zero) to 34 
degrees.

Normal wrist ranges of motion are dorsiflexion form zero 
degrees to 70 degrees;  palmar flexion from zero degrees to 
80 degrees; ulnar deviation from zero degrees to 45 degrees; 
and radial deviation from zero degrees to 20 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).  Thus, not only is there no 
ankylosis, but ranges of motion of each wrist are normal or 
nearly so.

The medical record clearly shows that there is both left and 
right wrist movement; neither wrist is ankylosed.  While the 
veteran has specifically alleged that "the reporting of 
stiffness in the wrist shows evidence of ankylosis of the 
wrist," stiffness is not ankylosis.  It remains 
uncontroverted that the medical evidence shows that he has 
movement in both wrists, indeed virtually normal movement.  
At no time is it shown that either wrist is ankylosed, or 
that the wrists are so limited in motion as to be deemed 
ankylosed.

Accordingly, Diagnostic Code 5215 is deemed by the Board to 
be the most appropriate code, inasmuch as it pertains 
specifically to the disability at issue (limited wrist 
motion).    



Schedular rating

The veteran's wrist disabilities are each currently rated as 
10 percent disabling, which is the maximum rating that can be 
assigned under Diagnostic Code 5215 for limitation of wrist 
motion.  
 
The veteran has cited bilateral pain, stiffness and 
tenderness in his wrists.  The Board does not disbelieve the 
veteran's statements.  The report of the January 2005 VA 
examination shows that there was wrist tenderness and pain at 
the upper ranges of wrist motion, with the examiner noting 
some increase in pain, mild weakness, and fatigability.  The 
report of the June 2003 VA examination indicates wrist 
tenderness, along with pain on motion of the right wrist and 
at the extremes of motion of the left wrist.   However, such 
symptoms are contemplated in the currently assigned 10 
percent ratings.

Accordingly, only the currently assigned 10 percent ratings 
are available for each wrist.

DeLuca considerations

Where, as here, the veteran is already receiving the maximum 
disability rating for limitation of motion, consideration of 
the provisions 38 C.F.R. §§ 4.40 and 4.45 and  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, and in particular 
the two VA examination reports, shows that throughout the 
appeal period the veteran had motion in each wrist, and that 
neither wrist was ankylosed.  There is no basis for awarding 
the veteran disability rating other than the currently 
assigned 10 percent for either wrist at any time from August 
29, 2003.

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

The veteran has not identified any factors that may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for treatment for either wrist; in 
fact, the record does not show that the veteran has been 
hospitalized at any time since his separation from service in 
August 2003.

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
While the veteran alleged on examination in January 2005 that 
his wrist disabilities cause discomfort when typing at a 
keyboard or while doing push-ups, such impairment is not 
shown to markedly interfere with employment.  The record is 
significant for the absence of evidence demonstrating that 
there is any interference with employment beyond the claim of 
"discomfort" when using a keyboard.  Such occupational 
impairment is specifically contemplated in the rating 
currently assigned for the veteran's wrist disabilities.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected left or right wrist disorders 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

In summary, for reasons expressed above, the Board concludes 
that increased ratings for the veteran's left and right wrist 
disorders, characterized for rating purposes as avascular 
necrosis, are not warranted.  The preponderance of the 
evidence is against the veteran's claims for increased 
disability ratings, and those claims accordingly fail.


ORDER

An increased disability rating for service-connected left 
wrist avascular necrosis is denied.

An increased disability rating for service-connected right 
wrist avascular necrosis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


